            Case 3:21-cv-00443-JR       Document 1     Filed 03/23/21   Page 1 of 24




SUSAN JANE M. BROWN (OSB #054607)
WESTERN ENVIRONMENTAL LAW CENTER
4107 N.E. Couch Street
Portland, OR 97232
(503) 914-1323 | Phone
brown@westernlaw.org

KRISTEN L. BOYLES (WSB #23806)
(Pending Pro Hac Vice Admission)
EARTHJUSTICE
810 Third Avenue, Suite 610
Seattle, WA 98104
(206) 343-7340 | Phone
kboyles@earthjustice.org

Attorneys for Plaintiffs

RYAN ADAIR SHANNON (OSB # 155537)
CENTER FOR BIOLOGICAL DIVERSITY
P.O. Box 11374
Portland, OR 97211
Tel: 503-283-5474 ext. 407
rshannon@biologicaldiversity.org

Attorney for Center for Biological Diversity

                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON
                                    PORTLAND DIVISION

AUDUBON SOCIETY OF PORTLAND,
CASCADIA WILDLANDS, CENTER FOR                       Case No.
BIOLOGICAL DIVERSITY, CONSERVATION
NORTHWEST, ENVIRONMENTAL                             COMPLAINT FOR DECLARATORY
PROTECTION INFORMATION CENTER,                       AND INJUNCTIVE RELIEF
KLAMATH-SISKIYOU WILDLANDS
CENTER, OREGON WILD, SIERRA CLUB,                    (Endangered Species Act, 16 U.S.C. § 1531
and THE WILDERNESS SOCIETY,                          et seq.; Administrative Procedure Act, 5
                                                     U.S.C. § 551 et seq.)
                               Plaintiffs,

       v.

U.S. FISH AND WILDLIFE SERVICE,

                               Defendant.

                                                                     Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                  4107 NE Couch Street
AND INJUNCTIVE RELIEF -1-                                                 Portland, Oregon 97232
                                                                              (503) 914-1323
            Case 3:21-cv-00443-JR       Document 1      Filed 03/23/21      Page 2 of 24




                                        INTRODUCTION

       1.       This case challenges the decision of the U.S. Fish and Wildlife Service (“FWS”)

to eliminate—without warning, justification, or lawful process—approximately 3.4 million acres

of federal forestland from the designated critical habitat for the threatened northern spotted owl.

FWS last designated critical habitat for the northern spotted owl in 2012, identifying

approximately 9.5 million acres of federal and state forestland as necessary for the owl’s survival

and recovery. In August 2020, under a settlement agreement in a long pending lawsuit

challenging the 2012 designation, FWS proposed to exclude approximately 200,000 acres of

habitat from protected status. The final critical habitat rule, published on January 15, 2021,

eliminated 3,472,077 acres of federal land from the owl’s critical habitat designation, 17 times

the amount of habitat proposed for exclusion a few months earlier. This unheralded change from

proposed to final violated the notice and comment requirements of the Administrative Procedure

Act (“APA”) and the Endangered Species Act (“ESA”) itself.

       2.       FWS produced no cogent economic or biological explanation for the critical

habitat revision. In fact, FWS admitted that the excluded habitat qualified as critical habitat

necessary for the owl’s survival and recovery. FWS also failed to undertake a new economic

analysis to support the revision, instead relying on the 2012 economic review that found little, if

any, economic impacts from designating a far greater amount of habitat.

       3.       Instead, FWS relied solely on its discretionary authority, found in ESA § 4(b)(2),

to exclude areas from critical habitat when the benefits of exclusion exceed the benefits of

inclusion. Yet even in this discretionary realm, FWS considered irrelevant factors, failed to

rationally explain what the alleged benefits of exclusion were, failed to explain its change in

policy from the prior rule, and failed to comply with the legal mandate to view benefits of


                                                                        Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                     4107 NE Couch Street
AND INJUNCTIVE RELIEF -2-                                                    Portland, Oregon 97232
                                                                                 (503) 914-1323
            Case 3:21-cv-00443-JR        Document 1      Filed 03/23/21     Page 3 of 24




exclusion through the lens of species conservation. FWS also failed to follow the ESA’s

mandate to use the best available science and comply with the ESA’s precautionary principle.

       4.       In sum, FWS’s 2021 revision to northern spotted owl critical habitat violated the

ESA and the APA. Plaintiffs ask the Court to vacate the 2021 Rule, an action that will reinstate

the legitimate and appropriately protective 2012 critical habitat designation.

                                   JURISDICTION AND VENUE

       5.       Plaintiffs bring this action pursuant to the ESA citizen suit provision, 16 U.S.C. §

1540(g), which waives federal defendant’s sovereign immunity, and the APA, 5 U.S.C. § 704.

As required by 16 U.S.C. § 1540(g), plaintiffs provided FWS with notice of intent to sue on

January 19, 2021 (attached). This Court has jurisdiction over plaintiffs’ claims pursuant to 28

U.S.C. § 1331 (federal question) and may issue a declaratory judgment and further relief

pursuant to 28 U.S.C. §§ 2201–02.

       6.       Venue is properly vested in this Court under 28 U.S.C. § 1391(e) and 16 U.S.C. §

1540(g)(3), as a number of the plaintiffs reside in this district, plaintiffs have members and

offices in Oregon, and many of the consequences of FWS’s violations of the law giving rise to

the claims occurred or will occur in this district.

                                               PARTIES

       7.       The plaintiffs in this action are:

       A.       Audubon Society of Portland, a non-profit organization founded in 1902 based in

Portland, Oregon, with 17,000 members in Oregon and sanctuaries in Portland, near Mt. Hood,

and in the Oregon Coast Range. Audubon’s mission is to inspire all people to love and protect

birds, wildlife, and the natural environment upon which life depends. Audubon works to protect

northern spotted owls and other native wildlife through science-based advocacy and


                                                                         Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                      4107 NE Couch Street
AND INJUNCTIVE RELIEF -3-                                                     Portland, Oregon 97232
                                                                                  (503) 914-1323
         Case 3:21-cv-00443-JR         Document 1       Filed 03/23/21     Page 4 of 24




environmental education. Audubon has a long history of working to protect northern spotted

owls, including serving as petitioner on the original August 1987 petition to list the northern

spotted owl under the Endangered Species Act. For more than three decades, Audubon has

remained actively involved in conservation and recovery of the northern spotted owl, serving on

multiple advisory committees, advocating for stronger protections, engaging and educating the

public on issues related to northern spotted owls, rehabilitating northern spotted owls at the

Wildlife Care Center, and periodically housing non-releasable northern spotted owls for use as

federally licensed educational animals. Audubon members regularly use the range of the

northern spotted owl for a variety of professional and personal pursuits including viewing

threatened and endangered species.

       B.      Cascadia Wildlands, an Oregon non-profit organization based in Eugene, Oregon.

Representing over 12,000 members and supporters, Cascadia Wildlands is devoted to the

conservation of the Cascadia Bioregion, which extends from northern California to southeastern

Alaska. Cascadia Wildlands defends and restores Cascadia’s wild ecosystems in the forests, in

the courts, and in the streets. Cascadia Wildlands uses a combination of education, organizing,

outreach, litigation, advocacy, and collaboration to defend wild places and promote sustainable,

restoration-based forestry. Cascadia Wildlands’ members use the range of the northern spotted

owl for a variety of professional and personal pursuits including viewing threatened and

endangered species.

       C.      Center for Biological Diversity, a non-profit environmental organization

dedicated to the protection of native species and their habitats through science, policy, and

environmental law. The Center is incorporated in California and headquartered in Tucson,

Arizona, with field offices throughout the United States and Mexico, including in Portland,


                                                                        Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                     4107 NE Couch Street
AND INJUNCTIVE RELIEF -4-                                                    Portland, Oregon 97232
                                                                                 (503) 914-1323
            Case 3:21-cv-00443-JR       Document 1       Filed 03/23/21     Page 5 of 24




Oregon and Seattle, Washington. The Center has over 84,000 members. The Center and its

members are concerned with the conservation of imperiled species, including the northern

spotted owl. The Center submitted comments on the proposed northern spotted owl critical

habitat rule in 2020. The Center’s individual members have visited, studied, worked, and

recreated on lands that are home to northern spotted owls, including on the lands stripped of

protections by the 2021 critical habitat revision, and they have specific intentions to continue to

do so frequently and on an ongoing basis. The Center’s members derive recreational, spiritual,

professional, commercial, scientific, educational, and aesthetic benefits from their interactions

with northern spotted owls and their critical habitat.

       D.       Conservation Northwest, a non-profit regional conservation organization founded

in 1989, based in Seattle, Washington, with a mission to protect and connect habitat, and restore

imperiled wildlife from the Pacific Coast to the Canadian Rockies. Conservation Northwest has

over 17,000 members and supporters, and engages in science-based advocacy through

collaboration on projects that protect wildlife habitat and restore forest and watershed ecological

resilience. Conservation Northwest is an active voice strongly advocating for imperiled species

such as the northern spotted owl, marbled murrelet, Canada lynx, grizzly bear, wolf, wolverine,

sage grouse, pygmy rabbit, and woodland caribou. Conservation Northwest and its members

use, enjoy, recreate, and engage in other pursuits on public lands within the range of the northern

spotted owl.

       E.       Environmental Protection Information Center (“EPIC”), a nonprofit public benefit

corporation organized under the laws of California. Since 1977, EPIC has defended the wildlife

and wild places of the Klamath Mountains and North Coast Range. EPIC’s mission is the

science-based protection and restoration of northwest California’s forests and seeks to ensure


                                                                         Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                      4107 NE Couch Street
AND INJUNCTIVE RELIEF -5-                                                     Portland, Oregon 97232
                                                                                  (503) 914-1323
            Case 3:21-cv-00443-JR      Document 1       Filed 03/23/21     Page 6 of 24




that a connected landscape exists for species survival and climate adaption. EPIC’s advocacy

utilizes community organizing, public education, collaboration, and litigation and submits

substantive comments on projects that would negatively impact public and private forestlands.

EPIC maintains an office in Arcata, California. Most of EPIC’s 15,000 members and supporters

live in northern California. E PIC’s members and staff use, enjoy, and recreate on public lands

within the range of the northern spotted owl.

       F.       Klamath-Siskiyou Wildlands Center (“KS Wild”), a domestic non-profit

corporation organized and existing under the laws of the State of Oregon. KS Wild’s main

offices are in Ashland, Oregon. KS Wild has over 6,000 supporters (donors, subscribers, action

takers, and volunteers) across 40 states, with most supporters concentrated in southern Oregon

and northern California. On behalf of its members, KS Wild advocates for the forests, wildlife,

and waters of the Rogue and Klamath Basins and works to protect and restore the extraordinary

biological diversity of the Klamath-Siskiyou region of southwest Oregon and northwest

California. KS Wild uses environmental law, science, education, and collaboration to help build

healthy ecosystems and sustainable communities. Through its campaign work, KS Wild strives

to protect the last wild areas and vital biological diversity of the Klamath region. KS Wild is a

leader in protecting public lands and routinely participates in commenting, monitoring, and

litigation affecting public lands and the natural resources located there. KS Wild’s members and

staff use, enjoy, and recreate on public lands within the range of the northern spotted owl.

       G.       Oregon Wild, a non-profit corporation with approximately 20,000 members and

supporters throughout the state of Oregon and the Pacific Northwest. Oregon Wild and its

members are dedicated to protecting and restoring Oregon’s lands, wildlife, and waters as an

enduring legacy. Oregon Wild members use the range of the northern spotted owl for hiking,


                                                                        Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                     4107 NE Couch Street
AND INJUNCTIVE RELIEF -6-                                                    Portland, Oregon 97232
                                                                                 (503) 914-1323
            Case 3:21-cv-00443-JR       Document 1        Filed 03/23/21     Page 7 of 24




recreation, bird watching, nature appreciation, and other recreational and professional pursuits.

Oregon Wild and its members have a long history of involvement with federal agencies charged

with protecting the northern spotted owl and the old growth forests it needs to survive.

       H.       Sierra Club, one of the oldest environmental organizations in the United States.

Sierra Club is incorporated in the State of California, with regional chapters in Oregon and

Washington. The organization has over 842,000 members nationwide, with 23,000 members in

Oregon and 32,700 members in Washington. Sierra Club is dedicated to protecting and

preserving the natural and human environment, and its purpose is to explore, enjoy, and protect

the wild places of the earth; to practice and promote the responsible use of the earth’s ecosystems

and resources; and to educate and enlist humanity to protect and restore the quality of the natural

and human environments. Its mission includes engaging its members and the public to protect

public lands, wildlife habitat, and wildlife, and it has been a longtime, active public advocate for

imperiled wildlife. The Sierra Club has individual members who regularly visit, study, work,

photograph, or recreate on lands that are protected habitat for threatened northern spotted owls.

Each of these members has specific intentions to continue to interact with northern spotted owls

and their critical habitat frequently and on an ongoing basis. Sierra Club members and staff

derive recreational, spiritual, professional, scientific, educational, and aesthetic benefits from

their interactions with threatened northern spotted owls and their critical habitat.

       I.       The Wilderness Society (“TWS”), a national non-profit organization working to

unite people to protect America’s wild places. Founded in 1935 and with more than one million

members and supporters, with approximately 27,800 members and over 9,700 supporters in

California, Oregon, and Washington, and offices in Oakland, California, and Seattle,

Washington, TWS has led the effort to permanently protect 111 million acres of wilderness and


                                                                          Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                       4107 NE Couch Street
AND INJUNCTIVE RELIEF -7-                                                      Portland, Oregon 97232
                                                                                   (503) 914-1323
             Case 3:21-cv-00443-JR       Document 1         Filed 03/23/21   Page 8 of 24




to ensure sound management of our shared national lands. The Wilderness Society sees a future

where people and wild nature flourish together, meeting the challenges of a rapidly changing

planet. To accomplish that vision, TWS works to ensure that public lands are a solution to the

climate and extinction crises and that all people benefit equitably from public lands.

        8.       Plaintiff groups each have members who reside, work, travel, and recreate in

places where northern spotted owls are found, including on the lands stripped of protections by

the 2021 critical habitat revision. The plaintiff groups and their members derive scientific,

recreational, aesthetic, economic, and conservation benefits and enjoyment from northern spotted

owls and their critical habitat. Plaintiffs have a longstanding concrete interest in FWS’s lawful

implementation of the ESA and its role in preventing harm to and promoting recovery of

imperiled wildlife, and the regulatory revisions to northern spotted owl critical habitat challenged

in this lawsuit fundamentally undermine and contradict the requirements of the ESA. The past,

present, and future enjoyment of these benefits by plaintiff groups and their members has been,

is being, and will continue to be irreparably harmed by FWS’s disregard of their statutory duties

and by the unlawful injuries and risk of injuries imposed on northern spotted owls and their

critical habitat by their actions.

        9.       The federal defendant in this action is:

        A.       United States Fish and Wildlife Service, a federal agency within the Department

of the Interior. FWS is responsible for administering the ESA with respect to terrestrial wildlife,

including northern spotted owls.




                                                                         Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                      4107 NE Couch Street
AND INJUNCTIVE RELIEF -8-                                                     Portland, Oregon 97232
                                                                                  (503) 914-1323
           Case 3:21-cv-00443-JR         Document 1        Filed 03/23/21     Page 9 of 24




                                          BACKGROUND

        A.      The Endangered Species Act and Designated Critical Habitat

        10.     The ESA was enacted in 1973 to “provide a program for the conservation of . . .

endangered species and threatened species” and to “provide a means whereby the ecosystems

upon which endangered species and threatened species depend may be conserved.” 16 U.S.C. §

1531(b).

        11.     Under the ESA, the Secretary of the Interior or Commerce (“the Secretary”) shall

list a species as endangered if it is “in danger of extinction throughout all or a significant portion

of its range,” or as threatened if it is “likely to become an endangered species within the

foreseeable future.” 16 U.S.C. §§ 1533(a)(1), 1532(6) & (20).

        12.     Congress recognized that habitat loss was “the major cause for the extinction of

species worldwide.” H.R. Rep. No. 1625, 95th Cong., 2d Sess. 5, reprinted in 1978

U.S.C.C.A.N. 9453, 9455. Concurrently with listing a species as threatened or endangered, the

Secretary also must designate the species’ “critical habitat” to the maximum extent prudent and

determinable. 16 U.S.C. § 1533(a)(3)(A)(i).

        13.     The ESA defines critical habitat as specific areas: (1) within the geographic area

occupied by the species at the time it is listed, on which are found those physical or biological

features that are “essential to the conservation of the species” and which may require special

management consideration or protections, and (2) outside the geographic area occupied by the

species at the time it is listed that are “essential for the conservation of the species.” Id. §

1532(5)(A)(i), (ii).

        14.     “Conservation” means “the use of all methods and procedures which are

necessary to bring any endangered species or threatened species to the point at which the


                                                                           Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                        4107 NE Couch Street
AND INJUNCTIVE RELIEF -9-                                                       Portland, Oregon 97232
                                                                                    (503) 914-1323
         Case 3:21-cv-00443-JR          Document 1        Filed 03/23/21      Page 10 of 24




measures provided pursuant to this Act are no longer necessary”—i.e. the species is recovered.

Id. § 1532(3). The Ninth Circuit has emphasized that “the purpose of establishing ‘critical

habitat’ is for the government to carve out territory that is not only necessary for the species’

survival but also essential for the species’ recovery.” Gifford Pinchot Task Force v. U.S. Fish &

Wildlife Serv., 378 F.3d 1059, 1070 (9th Cir. 2004).

        15.     A critical habitat designation must be based on the best scientific data available

and must take into consideration the economic impact, and any other relevant impact, of

specifying any particular area as critical habitat. 16 U.S.C. § 1533(b)(2). FWS is also required

to “make available for public comment the draft economic analysis of the designation. The draft

economic analysis will be summarized in the Federal Register notice of the proposed designation

of critical habitat.” 50 C.F.R. § 424.19(b).

        16.     FWS may exclude an area from critical habitat only if it “determines that the

benefits of such exclusion outweigh the benefits of specifying such area as part of the critical

habitat, unless [it] determines, based on the best scientific and commercial data available, that

the failure to designate such area as critical habitat will result in the extinction of the species

concerned.” 16 U.S.C. § 1533(b)(2). FWS’s determination is then reviewable to see if the

agency “abused its discretion” in eliminating any protections. Weyerhaeuser Co. v. U.S. Fish &

Wildlife Serv., 139 S. Ct. 361, 371 (2018).

        17.     In 2016, FWS and NMFS published a final policy to further explain how the

Services conduct their discretionary exclusion analyses (the “2016 Policy”). See 81 Fed. Reg.

7,226 (Feb. 11, 2016). The 2016 Policy provided that the Services will prioritize designation of

critical habitat on federal lands, and “focus our exclusions on non-Federal lands.” Id. at 7,232.

The policy recognized the high conservation value of designating federal lands because of the


                                                                           Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                        4107 NE Couch Street
AND INJUNCTIVE RELIEF -10-                                                      Portland, Oregon 97232
                                                                                    (503) 914-1323
         Case 3:21-cv-00443-JR        Document 1       Filed 03/23/21     Page 11 of 24




affirmative duty ESA Section 7 placed on federal agencies to “utilize their authorities in

furtherance of the purposes” of the Act and to “insure” that any actions authorized, funded, or

carried out by a federal agency do not destroy or adversely modify critical habitat. 16 U.S.C. §

1536(a)(1), (2); see 81 Fed. Reg. at 7,231.

       B.      Northern Spotted Owls

       18.     Northern spotted owls are medium-sized, chestnut brown owls with dark eyes and

whitish spots on the head, neck, and breast.




       19.     Northern spotted owls live in structurally complex forests in the Pacific

Northwest, from the Canadian border in Washington State to Marin County, California. The

                                                                        Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                     4107 NE Couch Street
AND INJUNCTIVE RELIEF -11-                                                   Portland, Oregon 97232
                                                                                 (503) 914-1323
           Case 3:21-cv-00443-JR        Document 1       Filed 03/23/21     Page 12 of 24




owls prefer old-growth forests that contain large trees that take at least 150 years to mature, with

a multi-layered, high forest canopy. Because of their sensitivity and need for a particular type of

habitat, northern spotted owls are often referred to as an indicator species. Within an old-growth

forest, the presence of northern spotted owls is an indicator that the entire forest ecosystem is

healthy.

       20.     FWS protected the northern spotted owl as a threatened species under the ESA in

1990, in large part due to the destruction of its structurally complex old-growth forest habitat

through commercial logging. Determination of Threatened Status for the Northern Spotted Owl,

55 Fed. Reg. 26,114 (June 26, 1990) (codified at 50 C.F.R. § 17.11(h)).

       C.      Northern Spotted Owl Critical Habitat

       21.     FWS first designated critical habitat for the owl in 1992, protecting owl habitat on

6,887,000 acres of public forestland in California, Oregon, and Washington. Determination of

Critical Habitat for the Northern Spotted Owl, 57 Fed. Reg. 1,796 (Jan. 15, 1992). Critical

habitat designation provides essential protections for the northern spotted owl by preventing

federal agencies from permitting, funding, or carrying out actions that “destroy” or “adversely

modify” these designated areas. 16 U.S.C. § 1536(a)(2). Because of the seriousness of the threat

posed by habitat destruction, critical habitat is one of the most important protections provided by

the ESA for the spotted owl.

       22.     The timber industry and its allies began an immediate political and legal attack on

both the owl listing and the designation of critical habitat. These efforts first came to fruition in

the second Bush administration, and in 2008, as part of a settlement of a timber industry lawsuit,

FWS eliminated approximately 1.5 million acres of federal forestland from protected status.




                                                                          Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                       4107 NE Couch Street
AND INJUNCTIVE RELIEF -12-                                                     Portland, Oregon 97232
                                                                                   (503) 914-1323
         Case 3:21-cv-00443-JR          Document 1       Filed 03/23/21     Page 13 of 24




Revised Designation of Critical Habitat for the Northern Spotted Owl, 73 Fed. Reg. 47,326

(Aug. 13, 2008).

       23.       Conservation groups, including several of the plaintiffs here, successfully

challenged that reduction, citing demonstrable political interference and failure to comply with

the ESA’s best science mandate. Carpenters Industrial Council v. Kempthorne, No. 08-1409-

EGS (D.D.C.). FWS retracted the downward revision, issued a draft economic analysis for a

new critical habitat rule, and in 2012 issued a critical habitat rule based on the best available

science that expanded the prior designation and protected approximately 9.5 million acres of

federal and state forestland as critical to the owl’s survival and recovery. Designation of Revised

Critical Habitat for Northern Spotted Owl, 77 Fed. Reg. 71,876, 71,877 (Dec. 4, 2012).

       24.       In the 2012 critical habitat rule, FWS excluded, pursuant to ESA § 4(b)(2),

“specific areas covered under conservation agreements, programs, and partnerships,” of

approximately four million acres. 77 Fed. Reg. at 71,890–91, Table 2. FWS explained that

when it considered the benefits of exclusion, it considered the benefits of exclusion to

conservation of the northern spotted owl.

       [W]e consider, among other things, whether exclusion of a specific area is likely
       to result in the overall conservation of the northern spotted owl through the
       continuation, strengthening, or encouragement of partnerships and the
       implementation of management plans or programs that provide equal or more
       conservation for the northern spotted owl than could be achieved through a
       designation of critical habitat.

Id. at 71,945.

       [W]e provide our analysis of areas that were proposed as revised designation of
       critical habitat for the northern spotted owl, for which there may be a greater
       conservation benefit to exclude rather than include in the designation. Our
       weighing of the benefits of inclusion versus exclusion considered all relevant
       factors in order to make our final determination as to what will result in the
       greatest conservation benefit to the owl.


                                                                          Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                       4107 NE Couch Street
AND INJUNCTIVE RELIEF -13-                                                     Portland, Oregon 97232
                                                                                   (503) 914-1323
         Case 3:21-cv-00443-JR         Document 1      Filed 03/23/21      Page 14 of 24




Id. at 71,947 (emphasis added). This focus of comparison on benefits to the species aligns with

Congress’s command to strike “the balance in favor of affording endangered species the highest

of priorities.” Tenn. Valley Auth. v. Hill, 437 U.S. 153, 194 (1978). It also makes sense in the

statute’s structure, as FWS considers the economic impacts of critical habitat designation under a

separate provision of the Act.

       D.      The Challenged 2021 Critical Habitat Revision

       25.     The timber industry and some sympathetic counties challenged the 2012 critical

habitat rule, with FWS issuing the revision at issue here pursuant to a second settlement

agreement in the long-pending federal lawsuit Pacific Northwest Regional Council of Carpenters

et al. v. Bernhardt et al., No. 13-361-RJL (D.D.C.). Under the settlement agreement, FWS

agreed to propose a revised critical habitat rule that identified proposed exclusions under section

ESA Section 4(b)(2) of the ESA and to submit a final revised critical habitat rule or withdraw the

proposed rule by the end of December 2020. Id. at ECF 126, ¶ 2.

       26.     Under this settlement agreement, FWS first proposed to exclude 184,476 acres of

Bureau of Land Management (“BLM”) lands in southwest Oregon “where programmed timber

harvest is planned to occur” under the BLM’s 2016 Resource Management Plans (“RMPs”).

Proposed Rule, Revised Designation of Critical Habitat for the Northern Spotted Owl, 85 Fed.

Reg. 48,487 (Aug. 11, 2020). Plaintiffs and others submitted comments on the proposed

revisions, opposing the elimination of critical habitat on this set of BLM lands as contrary to the

best available science, and arbitrary and capricious given the uncertain status of BLM’s 2016

RMPs (challenged by the same timber groups in separate litigation), and FWS’s past statements

that those areas were essential to the owl’s survival and recovery. Plaintiffs did not oppose the

exclusions proposed on Tribal lands.


                                                                        Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                     4107 NE Couch Street
AND INJUNCTIVE RELIEF -14-                                                   Portland, Oregon 97232
                                                                                 (503) 914-1323
         Case 3:21-cv-00443-JR           Document 1      Filed 03/23/21     Page 15 of 24




       27.        Following FWS’s proposed revision of critical habitat, but before the issuance of

the final rule challenged here, FWS responded to litigation involving a petition from

conservation groups to “uplist” the spotted owl from threatened to endangered. See Complaint

for Declaratory and Injunctive Relief, Envtl. Protection Info. Ctr.. v. U.S. Fish and Wildlife Serv.,

No. 20-08657-LB (N.D. Cal. Dec. 10, 2020); 12-Month Finding for the Northern Spotted Owl,

85 Fed. Reg. 81,144 (Dec. 15, 2020). In that finding, FWS recognized that the northern spotted

owl warranted listing as an endangered species, but demurred, stating that its “uplisting” was

“precluded by higher priority actions....” Id. at 81,144. Even while declining to act, FWS

explained that:

       Habitat loss was the primary factor leading to the listing of the northern spotted
       owl as a threatened species, and it continues to be a stressor on the subspecies due
       to the lag effects of past habitat loss, continued timber harvest, wildfire, and a
       minor amount from insect and forest disease outbreaks.

Id. at 81,145. Consequently, according to FWS itself, the northern spotted owl continued to

decline across its range with habitat loss remaining a primary threat to the species.

       28.        A month after recognizing the northern spotted owl’s dire status, on January 15,

2021, FWS published a final rule shrinking protected critical habitat by over 3.4 million acres.

Final Rule, Revised Designation of Critical Habitat for the Northern Spotted Owl, 86 Fed. Reg.

4,820 (Jan. 15, 2021). The Final Rule dramatically increased the narrow, proposed exclusions

set forth in the proposed rule and instead excluded:

       (1)        All O&C lands, whether managed by the BLM or Forest Service (approximately
                  1,391,714 acres);
       (2)        Forest Service “matrix lands” addressed in the Northwest Forest Plan and not
                  already managed under the O&C Act (approximately 2,047,929 acres);
       (3)        Lands managed under BLM’s 2016 RMPs as Harvest Land Base, though not
                  under the O&C Act (referred to as “matrix” prior to the 2016 RMPs)
                  (approximately 12,046 acres);
       (4)        Northern spotted owl critical habitat lands within the Forest Service Special Use
                  Permit for the White Pass Ski Area (approximately 211 acres); and

                                                                          Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                       4107 NE Couch Street
AND INJUNCTIVE RELIEF -15-                                                     Portland, Oregon 97232
                                                                                   (503) 914-1323
         Case 3:21-cv-00443-JR         Document 1       Filed 03/23/21     Page 16 of 24




        (5)     Additional Tribal lands (approximately 20,177 acres).

Id. at 4,831.

        29.     The final rule not only increased the number of acres of critical habitat excluded,

but in doing so added entirely new categories of federal lands and land managers, including for

the first time, federal lands managed by the U.S. Forest Service, BLM lands that did not fall

under the O&C Act, and areas near White Pass Ski Area. Only the Tribal lands exclusion

remained consistent from proposed to final.

        30.     FWS relied solely on the exclusion process under ESA § 4(b)(2), 16 U.S.C. §

1533(b)(2), when slashing critical habitat from the 2021 final rule. As justification, FWS

asserted without support that the exclusions could lead to increased timber production, possibly

lessen the risk of catastrophic wildfire, and protect “local custom and culture.” 86 Fed. Reg.

4,839–40. FWS also noted that the exclusions were in line with the Trump administration’s

deregulatory agenda. Id. at 4,840.

        31.     The final rule had an effective date of March 16, 2021. On March 1, 2021, FWS

delayed the rule’s effective date until April 30, 2021. 86 Fed. Reg. 11,893 (March 1, 2021).

                                      CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF

                           Violation of Administrative Procedure Act:
                        Failure to Provide Adequate Notice and Comment

        32.     Fundamental to the APA’s procedural framework is the requirement that, absent

narrow circumstances, a federal agency must publish as a proposal any rule that it is considering

adopting and allow the public the opportunity to submit written comments on the proposal. 5

U.S.C. § 553. The proposal must be detailed and described with reasonable specificity to allow a




                                                                         Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                      4107 NE Couch Street
AND INJUNCTIVE RELIEF -16-                                                    Portland, Oregon 97232
                                                                                  (503) 914-1323
         Case 3:21-cv-00443-JR          Document 1       Filed 03/23/21     Page 17 of 24




meaningful opportunity to comment. A subsequent final rule must be a logical outgrowth of the

proposed rule—i.e., reasonably foreseeable.

       33.     When issuing rules under the ESA, including critical habitat rules, FWS must

comply with the requirements of section 553 of the APA. 16 U.S.C. § 1533(b)(4).

       34.     In the proposed rule, FWS asked for public comment on excluding 184,476 acres

of northern spotted owl critical habitat on BLM lands in southwest Oregon, as well as 20,177

acres of Tribal lands, from the 2012 critical habitat rule.

       35.     FWS generally asked for comments concerning reasons why it should or should

not exclude areas as critical habitat; any probable economic, national security, or other relevant

impacts of the designation on areas that were being considered for exclusion; additional areas

that could be considered for exclusion, including Forest Service lands; any significant new

information or analysis concerning economic impacts; and whether and how on-going litigation

over the 2016 BLM RMPs should be addressed. 85 Fed. Reg. at 48,488.

       36.     FWS specifically noted that “section 4(b)(2) of the Act directs that designations or

revisions to critical habitat must be made on the basis of the best scientific data available and

after taking into consideration the economic impact, the impact on national security, and any

other relevant impact, of specifying any particular area as critical habitat.” Id.

       37.     In the final rule, FWS excluded 3,472,077 acres of owl critical habitat from the

revised designation, including approximately 1,391,714 acres of O&C lands, regardless of

management by BLM or the Forest Service, 2,047,929 acres of Forest Service lands, and 12,046

acres of other BLM lands.

       38.     FWS’s general request for comments on topics or potential additional changes,

disconnected from any specific proposal, acreage number, or location, did not provide fair notice


                                                                          Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                       4107 NE Couch Street
AND INJUNCTIVE RELIEF -17-                                                     Portland, Oregon 97232
                                                                                   (503) 914-1323
         Case 3:21-cv-00443-JR         Document 1       Filed 03/23/21      Page 18 of 24




of how the agency actually planned to revise critical habitat, nor are the additional exclusions a

logical outgrowth of the proposed rule.

       39.     FWS’s promulgation of the 2021 Revised Designation of Critical Habitat for the

Northern Spotted Owl without adequate notice and comment as required under 5 U.S.C. § 553

was arbitrary, capricious, an abuse of discretion, not in accordance with law, and without

observance of procedure required by law, in violation of the ESA, 16 U.S.C. § 1540(g)(1)(C),

and APA, 5 U.S.C. § 706(2).

                                 SECOND CLAIM FOR RELIEF

          Violation of the Endangered Species Act and Administrative Procedure Act:
                            Arbitrary and Capricious Decisionmaking

       40.     In 2012, when FWS last designated critical habitat for the northern spotted owl, it

found those areas essential for the owl’s survival and recovery. 77 Fed. Reg. at 71,877. FWS’s

2021 revision of critical habitat stripped over a third of those lands of crucial protections. 86

Fed. Reg. at 4,820.

       41.     When promulgating a regulation, FWS must articulate a satisfactory explanation

for its action, including a rational connection between the facts found and the choice made. A

regulation is arbitrary and capricious under the APA where “the agency has relied on factors

which Congress has not intended it to consider, entirely failed to consider an important aspect of

the problem, offered an explanation for its decision that runs counter to the evidence before the

agency, or is so implausible that it could not be ascribed to a difference in view or the product of

agency expertise.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,

463 U.S. 29, 43 (1983).

       42.     When an agency issues a regulation changing or amending a prior regulation, it

faces a high burden. The agency must demonstrate that (1) a new rule is permissible under the

                                                                         Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                      4107 NE Couch Street
AND INJUNCTIVE RELIEF -18-                                                    Portland, Oregon 97232
                                                                                  (503) 914-1323
         Case 3:21-cv-00443-JR          Document 1        Filed 03/23/21      Page 19 of 24




statute; (2) there are good reasons for it; (3) the agency believes it to be better; and (4) the

agency displays awareness that it is changing its position. When a new regulation rests upon a

factual finding contrary to prior policy, an agency must provide a more detailed justification than

what would suffice if the new policy were created on a blank slate. Any unexplained

inconsistency between the prior rule and its replacement is a basis for finding the agency’s

interpretation arbitrary and capricious.

        43.     The 2021 critical habitat designation is an abuse of discretion and arbitrary and

capricious in multiple ways, including but not limited to:

        (1) FWS failed to justify its conclusion that the benefits of exclusion outweigh the
            benefits of inclusion when the best available science demonstrated that such areas are
            essential to the owl’s survival and recovery;
        (2) FWS failed to adequately explain why the excluded lands were no longer essential to
            the northern spotted owl’s survival and recovery; and
        (3) FWS failed to rationally connect the findings of the prior economic analysis with the
            2021 exclusion decision.

        44.     FWS’s promulgation of the 2021 Revised Designation of Critical Habitat for the

Northern Spotted Owl lacked sufficient justification, a rational basis for a change in longstanding

agency practice, a connection between prior economic and biological reviews and the result

reached, and was not based on the best available science, as required by the ESA, rendering it

arbitrary, capricious, and abuse of discretion, and not in accordance with law, in violation of the

ESA, 16 U.S.C. § 1540(g)(1)(C), and APA, 5 U.S.C. § 706(2).

                                   THIRD CLAIM FOR RELIEF

                            Violation of the Endangered Species Act:
                    Invalid Exclusion of Critical Habitat Under ESA § 4(b)(2)

        45.     The ESA commands FWS to make critical habitat determinations “on the basis of

the best scientific data available and after taking into consideration the economic impact … and

any other relevant impact, of specifying any particular area as critical habitat.” 16 U.S.C. §

                                                                           Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                        4107 NE Couch Street
AND INJUNCTIVE RELIEF -19-                                                      Portland, Oregon 97232
                                                                                    (503) 914-1323
         Case 3:21-cv-00443-JR         Document 1      Filed 03/23/21     Page 20 of 24




1533(b)(2). “The obvious purpose of the requirement that each agency ‘use the best scientific

and commercial data available’ is to ensure that the ESA not be implemented haphazardly, on the

basis of speculation or surmise.” Bennett v. Spear, 520 U.S. 154, 176 (1997).

       46.     When promulgating the 2021 Revised Designation of Critical Habitat for the

Northern Spotted Owl, FWS stated that it was not revisiting its prior determination that all units

and subunits of critical habitat designated in 2012 were essential to the conservation of the

species, and it undertook no new economic analysis. 86 Fed. Reg. at 4,824, 4,831. Instead,

focusing solely on the ESA § 4(b)(2) exclusion process, FWS asserted that the new exclusions

reflected “new conclusions by the Secretary as to the weight to be accorded to various benefits.”

86 Fed. Reg. at 4,824.

       47.     FWS abused its discretion in reaching these “new conclusions,” which were

grounded in neither law nor fact, were based on irrelevant factors, and ignored the best available

science demonstrating that the excluded lands were essential to the owl’s survival and recovery.

The agency failed to show that its “decision was based on a consideration of the relevant

factors.” Citizens to Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971).

       48.     FWS’s reliance on unsupported conclusions under ESA § 4(b)(2) in its

promulgation of the 2021 Northern Spotted Owl Critical Habitat Revision was arbitrary,

capricious, and abuse of discretion, and not in accordance with law, in violation of the ESA, 16

U.S.C. § 1540(g)(1)(C), and APA, 5 U.S.C. § 706(2).

                                FOURTH CLAIM FOR RELIEF

                            Violation of the Endangered Species Act:
                         Exclusion Under ESA § 4(b)(2) Contrary to Law

       49.     FWS does not have authority to adopt a regulation that is “manifestly contrary to

the statute.” Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 844 (1984).

                                                                        Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                     4107 NE Couch Street
AND INJUNCTIVE RELIEF -20-                                                   Portland, Oregon 97232
                                                                                 (503) 914-1323
         Case 3:21-cv-00443-JR          Document 1        Filed 03/23/21      Page 21 of 24




        50.     The ESA commands FWS to make critical habitat determinations “on the basis of

the best scientific data available and after taking into consideration the economic impact … and

any other relevant impact, of specifying any particular area as critical habitat.” 16 U.S.C. §

1533(b)(2).

        51.     FWS is also required to “make available for public comment the draft economic

analysis of the designation. The draft economic analysis will be summarized in the Federal

Register notice of the proposed designation of critical habitat.” 50 C.F.R. § 424.19(b).

        52.     FWS may exclude an area from critical habitat only if it “determines that the

benefits of such exclusion outweigh the benefits of specifying such area as part of the critical

habitat, unless [it] determines, based on the best scientific and commercial data available, that

the failure to designate such area as critical habitat will result in the extinction of the species

concerned.” 16 U.S.C. § 1533(b)(2).

        53.     FWS did not change its prior determination that all units and subunits of critical

habitat designated in 2012 were essential to the conservation of the species. 86 Fed. Reg. at

4,824, 4,831.

        54.     FWS failed to conduct or publish an economic analysis for the 2021 Revised

Designation of Critical Habitat for the Northern Spotted Owl.

        55.     FWS invalidly determined that the “benefits of such exclusion outweigh the

benefits of specifying such area as part of the critical habitat” by relying on impermissible

factors include the purported “custom and culture” of several western counties, 86 Fed. Reg.

4,839–40, instead of on alleged benefits of exclusion to the protected species itself. 16 U.S.C. §

1533(b)(2).




                                                                           Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                        4107 NE Couch Street
AND INJUNCTIVE RELIEF -21-                                                      Portland, Oregon 97232
                                                                                    (503) 914-1323
            Case 3:21-cv-00443-JR         Document 1        Filed 03/23/21     Page 22 of 24




          56.    FWS also based its exclusions on the wrong legal standard, stating that “the legal

standard under which exclusions are evaluated is whether, based on the best scientific and

commercial data available, the Secretary concludes that the exclusions “will result in extinction

of the species.” 86 Fed. Reg. at 4,841. In doing so, FWS conflated the legal standard of review

with a hard limit Congress placed on FWS’s discretion and the vital role the ESA gave critical

habitat with respect to survival and recovery of imperiled species.

          57.    The 2021 Revised Designation of Critical Habitat for the Northern Spotted Owl is

contrary to the text and purpose of the ESA and failed to follow the ESA’s implementing

regulations, in violation of the ESA and APA, 5 U.S.C. § 706(2).

                                        PRAYER FOR RELIEF

          Plaintiffs respectfully request that the Court:

          (1)    Declare that FWS acted arbitrarily, capriciously, contrary to law, including the

ESA, abused its discretion, and failed to follow the procedures required by law in its

promulgation of the 2021 Revised Designation of Critical Habitat for the Northern Spotted Owl;

          (2)    Hold unlawful and vacate the 2021 Revised Designation of Critical Habitat for the

Northern Spotted Owl, reinstating the prior critical habitat rule from 2012;

          (3)    Award Plaintiffs their reasonable fees, costs, and expenses, including attorneys’

fees; and

          (4)    Grant Plaintiffs such further and additional relief as the Court may deem just and

proper.




                                                                             Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                          4107 NE Couch Street
AND INJUNCTIVE RELIEF -22-                                                        Portland, Oregon 97232
                                                                                      (503) 914-1323
     Case 3:21-cv-00443-JR     Document 1     Filed 03/23/21      Page 23 of 24




    DATED this 23rd day of March, 2021.

                                     Respectfully submitted,

                                     /s/ Susan Jane M. Brown
                                     SUSAN JANE M. BROWN (OSB #054607)
                                     WESTERN ENVIRONMENTAL LAW CENTER
                                     4107 N.E. Couch Street
                                     Portland, OR 97232
                                     (503) 914-1323 | Phone
                                     brown@westernlaw.org

                                     KRISTEN L. BOYLES (WSB #23806)
                                     (Pending Pro Hac Vice Admission)
                                     EARTHJUSTICE
                                     801 Third Avenue, Suite 610
                                     Seattle, WA 98104
                                     (206) 343-7340 | Phone
                                     kboyles@earthjustice.org

                                     Attorneys for Plaintiffs

                                     Ryan Adair Shannon (OSB # 155537)
                                     CENTER FOR BIOLOGICAL DIVERSITY
                                     P.O. Box 11374
                                     Portland, OR 97211
                                     Tel: 503-283-5474 ext. 407
                                     rshannon@biologicaldiversity.org

                                     Attorney for Center for Biological Diversity




                                                                Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                             4107 NE Couch Street
AND INJUNCTIVE RELIEF -23-                                           Portland, Oregon 97232
                                                                         (503) 914-1323
         Case 3:21-cv-00443-JR         Document 1       Filed 03/23/21     Page 24 of 24




                          CORPORATE DISCLOSURE STATEMENT

       Pursuant to FRCP 7.1, plaintiffs state that they have no issued shares to the public and

have no affiliates, parent companies, or subsidiaries issuing shares to the public.

       Respectfully submitted this 23rd day of March, 2021.

                                              /s/ Susan Jane M. Brown
                                              SUSAN JANE M. BROWN (OSB #054607)
                                              WESTERN ENVIRONMENTAL LAW CENTER
                                              4107 N.E. Couch Street
                                              Portland, OR 97232
                                              (503) 914-1323 | Phone
                                              brown@westernlaw.org

                                              KRISTEN L. BOYLES (WSB #23806)
                                              (Pending Pro Hac Vice Admission)
                                              EARTHJUSTICE
                                              801 Third Avenue, Suite 610
                                              Seattle, WA 98104
                                              (206) 343-7340 | Phone
                                              kboyles@earthjustice.org

                                              Attorneys for Plaintiffs

                                              Ryan Adair Shannon (OSB # 155537)
                                              CENTER FOR BIOLOGICAL DIVERSITY
                                              P.O. Box 11374
                                              Portland, OR 97211
                                              Tel: 503-283-5474 ext. 407
                                              rshannon@biologicaldiversity.org

                                              Attorney for Center for Biological Diversity




                                                                         Western Environmental Law Center
COMPLAINT FOR DECLARATORY                                                      4107 NE Couch Street
AND INJUNCTIVE RELIEF -24-                                                    Portland, Oregon 97232
                                                                                  (503) 914-1323
